Exhibit 99.1 Form 51-102F3 Material Change Report Item 1. Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2. Date of Material Change July25, 2013. Item 3.News Release News Release dated July25, 2013 was disseminated through Marketwired. Item 4.Summary of Material Change The Company announced the results of a Pre-Feasibility Study in respect of the Company’s Santa Elena Expansion mining project and the filing of the Company’s National Instrument 43-101 Technical Report in respect of the Santa Elena Mine located in Sonora, Mexico. Item 5.1Full Description of Material Change The Company announced the results of a Pre-Feasibility Study in respect of the Company’s Santa Elena Expansion mining project in Sonora, Mexico, and the filing of the Company’s National Instrument 43-101 Technical Report (the “Technical Report”) in respect of the Santa Elena Mine entitled "Santa Elena Expansion Pre-Feasibility Study and Open Pit Reserve Update". Summaries of the revised Life of Mine Plan (LOMP), operating costs, capital costs and Expansion project economics are presented in tables below. All dollar amounts are expressed in U.S. dollars unless otherwise specified.The effective date of the Technical Report is April30, 2013. The economic analyses use Base Case metal prices of $1450/ounces of gold and $28/ounces of silver (3year average historical trend). On this basis, the economic highlights for an additional 8years of mine life beginning in January 2014 are as follows: · Total operating revenue of $684.9 million from estimated sales of 12.11 million ounces of silver and 262,739 ounces of gold. · Total operating costs of $282.2 million with estimated cash operating costs averaging US$11/ounce AgEQ for mine life with lower costs in initial years. · Total capital costs of $87.8 million including contingency but excluding sunk costs up to April 30, 2013. · Total pre-tax cash flow of $302.5 million including estimated cost deductions for closure (US$ 5 million) and working capital (US$1.8 million). · Base Case pre-tax NPV (DCF @ 5%) of $243.7 million including 2013 estimated net cash flow of $20 million at $1250/ounce of gold and $19.50/ounce of silver after effective date of April 30, 2013. · IRR of 88% based on incremental project economics excluding sunk costs up to April30, 2013. · Payback period of 1 year. · AgEQ based on a ratio of 70:1 which includes average metallurgical recoveries of 92% Au and 67.5% Ag for all milling ores. Metal price sensitivities were completed including $1250/oz Au and $19.50/oz Ag which showed a pre-tax NPV (DCF @ 5%) of $128.7M (including 2013 est. net cash flow) and an IRR of 49%. Updated Mineral Reserve and Resource estimations for Santa Elena Mine were announced in the Company’s news release dated May 29, 2013 which disclosed Probable Reserves (underground, open pit and leach pad) at an estimated 8.2 million tonnes grading 74.9 gpt Ag and 1.24 gpt Au containing 19.7 million ounces of silver and 327,430 ounces of gold. Updated Indicated Resources (exclusive of Probable Reserves) were estimated at 2.1 million tonnes grading 114.9 gpt Ag and 1.69 gpt Au containing 7.9 million ounce of silver and 116,000 ounces of gold. Only Mineral Reserves were used in the PFS mine plan, schedule and economic analysis.Mineralization at Santa Elena is open in most directions with excellent potential to further increase resources and reserves for increased production and mine life. The Santa Elena mine life with updated Reserves is scheduled for an additional 8 years at nominal milling rate of 3,000 tonnes per day. The mine schedule is based on mining long hole stopes (69% by reserve volume) early in the mine life at attractive lower costs with higher cost cut and fill stopes (31% by reserve volume) being mined towards the end of the mine schedule. The average width of proposed stopes is 13.4metres which is advantageous for lower cost bulk mining methods. The Company envisions a blending strategy during operations at variable rates for mill feed to achieve optimum throughput. A summary of the mine and production schedule is presented below with proposed initial blending strategy. Aspect of operations Total Life of Mine Total Tonnes Underground Total Tonnes Leach Pad Total Tonnes Open Pit - Total Tonnes Processed Total Gold Ounces Sold Total Silver Ounces Sold 1Included for Reserve declaration purposes only but not included in economic analyses for the Expansion This plan excludes an estimated 750,000 tonnes of heap leach spent ore which will be placed on the pad in 2013 and accounted for in early 2014 as additional material for reprocessing during the mine life. The operating cost estimates stated below were compiled using Santa Elena mine site operating experience, the Company’s financial and operational reports, recent contractor quotes, other local producing mines and industry estimations in Mexico to a Pre-Feasibility level. Mining Method Open Pit Open Pit U/G Long Hole Average U/G Cut & Fill Average Leach Pad Reprocess Process Method Heap Leach CCD Mill CCD Mill CCD Mill CCD Mill Mining Cost/T ore Mining Cost/T waste NA NA NA Processing Cost/T2 General & Administration3 1Long hole stopes are 69% of designed stopes by volume and cut & fill stopes are 31% of designed stopes by reserve volume. Excludes ore development costs. $/t inclusive of ore dev. Is estimated at $21 to $48. 2Processing includes crushing, milling, site refining and dry stack tailings disposal. 3Estimated based on current operations and may vary on an annual basis. 2 The capital cost estimates stated below were compiled using Santa Elena mine site experience, recent contractor quotes, other local producing mines and industry estimations in Mexico to a Pre-Feasibility level. Capital Expense Item Estimated Cost Mining equipment purchases Development – Underground Process plant including EPCM Electrical and services - Underground Indirect services Initial Capital (including contingency, excludes sunk costs) Mining equipment purchases Development Electrical and services Health and safety Construction (incl. labour) Indirect services Sustaining Capital (including contingency) Total Capital (including contingency) - Life of Mine Pre-Feasibility level economic analyses were completed for both pre-tax and post-tax. Base Case pre-tax results are stated as follows: Aspects of Santa Elena Expansion Financial Analysis (Base Case) Production Gold Ounces Sold - post refiner credit Silver Ounces Sold - post refiner credit Revenue$(000) Gross Sales Operating Expenses Total Operating Costs1 Freight & Refining Capital Expenses Total Capital Costs2 Pre-Tax Cash Flow Total Cash Flow3 Pre-Tax Financial Results Pre-Tax NPV, DCF @ 5%4 Pre-tax IRR5 88% 1 Operating cost per AgEQ oz. sold varies between $9.6 and $12.6 over the life of mine 2 Excludes sunk costs, up to April 30, 2013, closure costs and working capital 3 Includes deductions of $5 million for closure costs and $1.8 million for working capital 4 Includes 2013 estimated net cash flow after effective date of April 30, 2013 5 The IRR presented here do not reflect total project economics but reflect incremental project economics as they do not include sunk costs for the Santa Elena expansion prior to April 30 2013 The economic analyses consider the Company delivering a remaining 31,000 ounces of gold (2014 and beyond) to Sandstorm Gold Ltd. (“Sandstorm”) at a price of $350/oz under the Sandstorm Purchase Agreement dated May14, 2009. It does not include the option held by Sandstorm to participate in the future underground mine production which would require payment by Sandstorm of 20% (pro-rata of gold) of the capital costs with a subsequent increase of gold price for 20% of produced ounces to $450/ozAu.Sandstorm may elect to participate in the expansion, once the Company provides a preliminary technical report that includes, among other items, the required capital costs associated with the transition from open pit heap leaching to a conventional mill facility and underground mine. 3 Further optimization of the mine schedule is warranted to investigate grade optimization versus stoping costs (long hole or cut and fill), potential to expand and accelerate increased underground production with a second ramp for the bottom of the pit and expand milling capacity. These optimizations will be addressed in detail after successfully announcing commercial production for the new mill facility in 2014.Mineralization at Santa Elena is open in most directions with excellent potential to further increase resources and reserves for increased production and mine life. Further infill and expansion drilling is recommended. The Qualified Persons for the Technical Report and who have reviewed and approved the contents of the Company’s news release dated July 25, 2013 in respect of which this Material Change Report is based are N. Eric Fier, CPG, P.Eng., President and Chief Operating Officer for the Company, James Barr., P.Geo., Mike Tansey, P.Eng. and Carlos Chaparro, P.Eng. from the consulting firm of EBA, a Tetra Tech Company, and John Fox, P.Eng. of Laurion Consulting Inc. This Material Change Report contains “forward-looking statements” within the meaning of Canadian securities legislation and the United States Securities Litigation Reform Act of 1995. Such forward-looking statements concern the Company’s anticipated results and developments in the Company’s operations in future periods, planned exploration and development of its properties, plans related to its business and other matters that may occur in the future. These statements relate to analyses and other information that are based on expectations of future performance, including silver and gold production and planned work programs. Statements concerning reserves and mineral resource estimates may also constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed and, in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. Forward-looking statements are subject to a variety of known and unknown risks, uncertainties and other factors which could cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: risks related to precious and base metal price fluctuations; risks related to fluctuations in the currency markets (particularly the Mexican peso, Canadian dollar and United States dollar); risks related to the inherently dangerous activity of mining, including conditions or events beyond our control, and operating or technical difficulties in mineral exploration, development and mining activities; uncertainty in the Company’s ability to raise financing and fund the exploration and development of its mineral properties; uncertainty as to actual capital costs, operating costs, production and economic returns, and uncertainty that development activities will result in profitable mining operations; risks related to reserves and mineral resource figures being estimates based on interpretations and assumptions which may result in less mineral production under actual conditions than is currently estimated and to diminishing quantities or grades of mineral reserves as properties are mined; risks related to governmental regulations and obtaining necessary licenses and permits; risks related to the business being subject to environmental laws and regulations which may increase costs of doing business and restrict our operations; risks related to mineral properties being subject to prior unregistered agreements, transfers, or claims and other defects in title; risks relating to inadequate insurance or inability to obtain insurance; risks related to potential litigation; risks related to the global economy; risks related to the Company’s status as a foreign private issuer in the United States; risks related to all of the Company’s properties being located in Mexico and El Salvador, including political, economic, social and regulatory instability; and risks related to officers and directors becoming associated with other natural resource companies which may give rise to conflicts of interests. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in the forward-looking statements. The Company’s forward-looking statements are based on beliefs, expectations and opinions of management on the date the statements are made. For the reasons set forth above, investors should not place undue reliance on forward-looking statements. 4 The information provided in this Material Change Report is not intended to be a comprehensive review of all matters and developments concerning the Company. It should be read in conjunction with all other disclosure documents of the Company. The information contained herein is not a substitute for detailed investigation or analysis.No securities commission or regulatory authority has reviewed the accuracy or adequacy of the information presented. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer J. Scott Drever, Chairman and Chief Executive Officer Telephone:(604) 694-1730 Item 9.Date of Report August21, 2013 5
